COBB, Judge,
concurring in part and dissenting in part.
I concur in the unpublished memorandum insofar as it affirms the appellant’s conviction; however, I would reverse the judgment as to his sentence and remand the ease for resentencing in accordance with Judge Shaw’s special writing in Poole v. State, [Ms. CR-99-1200, August 31, 2001] — So.2d -(Ala.Crim.App.2001), with which I concurred as to this issue. As to those points on which I disagree with Judge Shaw, see my special writing in Poole, — So.2d at-.
SHAW, J., concurs.